     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 1 of 24



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
Dana-Farber Cancer Institute, Inc.,)
                                   )
          Plaintiff,               )
                                   )               Civil Action
v.                                 )               No. 19-cv-11380-PBS
                                   )
Bristol-Myers Squibb, Co.,         )
E. R. Squibb & Sons, L.L.C., and   )
Ono Pharmaceutical Co., Ltd.,      )
                                   )
          Defendants.              )
______________________________     )


                        MEMORANDUM AND ORDER

                           August 13, 2021

Saris, D.J.

                                INTRODUCTION

     This case involves a ground-breaking, life-saving invention

in the field of cancer immunotherapy. In an earlier case,

plaintiff Dana-Farber Cancer Institute, Inc. (“Dana-Farber”)

brought an action seeking to correct inventorship of six

disputed patents under 35 U.S.C. § 256 (the “Inventorship

Case”). On May 17, 2019, this Court held that Dr. Gordon Freeman

of Dana-Farber and Dr. Clive Wood, formerly of the Genetics

Institute, previously unnamed as inventors of the patents, were

joint inventors of the six disputed patents. Dana-Farber Cancer

Inst., Inc. v. Ono Pharm. Co., 379 F. Supp. 3d 53, 100 (D. Mass.



                                   1
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 2 of 24



2019), aff’d, 964 F.3d 1365 (Fed. Cir. 2020), cert. denied sub

nom. Ono Pharm. Co. v. Dana-Farber Cancer Inst., Inc., No. 20-

1258, 2021 WL 2044661 (U.S. May 24, 2021).

     On June 21, 2019, Dana-Farber commenced the current action

against Defendants Bristol-Myers Squibb, Co.; E.R. Squibb &

Sons, L.L.C.; and Ono Pharmaceutical Co., Ltd. (collectively,

“Defendants”) alleging, among other things, employment of unfair

methods of competition and unfair trade practices (Count I),

tortious interference with prospective business relationships

(Count II), and unjust enrichment (Count III).

     On July 30, 2019 and August 20, 2019, the Patent Office

added Drs. Freeman and Wood as co-inventors.

     On December 19, 2019, this Court issued an administrative

stay pending the resolution of the appeal in the Inventorship

Case. Docket No. 66. The Federal Circuit affirmed this Court’s

decision in an opinion and judgment issued on July 14, 2020, and

the mandate of the court issued on October 23, 2020. This Court

then restored the case to the active docket. Docket No. 75.

     Dana-Farber filed an Amended and Supplemental Complaint on

January 7, 2021 which added a request for a judicial declaration

regarding the inventorship of two newly disputed patents. Docket

No. 82. Defendants filed their Motion to Dismiss on February 5,

2021. Docket No. 90. Dana-Farber opposed, and Defendants filed a




                                   2
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 3 of 24



Reply.1 Docket Nos. 97, 105. On May 5, 2021, by agreement,

judgment was entered pursuant to 35 U.S.C. § 256 in favor of

Dana-Farber as to Dana-Farber’s claim for correction of

inventorship on these new patents. Docket No. 125.

     Defendants contend that the Amended and Supplemental

Complaint should be dismissed because (1) it is barred under the

doctrine of claim preclusion; (2) the claims are preempted under

Federal Patent Act; (3) most of the claims are time-barred under

the statute of limitations; and (4) Dana-Farber has failed to

plead a viable tortious interference claim.

     After a hearing, Defendants’ Motion to Dismiss the Amended

and Supplemental Complaint (Docket No. 90) is DENIED.

I.   FACTUAL BACKGROUND

     A. The Parties

     Dana-Farber is a non-profit corporation which treats adults

and children suffering from cancer, provides training for

physicians and scientists, and develops future cancer therapies

through research. Bristol-Myers Squibb Co. (“BMS”) and its

subsidiary E. R. Squibb & Sons LLC (collectively, “Bristol-

Myers”) are biopharmaceutical companies that discover, develop,

and deliver medicines for curing serious diseases. Ono




1 The parties also battled over sealing the licenses referred to
in the Complaint. See Docket Nos. 121, 127, 128, 129, 137, 138,
139, 141, 143.


                                   3
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 4 of 24



Pharmaceutical Co., Ltd. (“Ono”) is a Japanese corporation also

committed to pursuing the discovery and development of life-

saving treatments.

     B. The Inventorship Case

     In September 2015, Dana-Farber initiated the Inventorship

Case by filing for correction of inventorship of six patents

relating to methods of cancer immunotherapy administration of

PD-1 and PDL-1 antibodies. Docket No. 82 ¶¶ 3, 20, 21, 22, 33.

Dana-Farber alleged that its scientist Dr. Freeman (as well as

another scientist, Dr. Clive Gordon) was wrongfully omitted as

an inventor. Id. ¶ 3. Pfizer intervened in the Inventorship Case

because it and Wyeth LLC were the parent companies of Genetics

Institute, which employed Dr. Wood.

     In February 2019, on the eve of trial in the Inventorship

Case, Defendants settled their infringement action with Pfizer.

In the settlement, Pfizer obtained a license for the patents.

Id. ¶ 81. Under the agreement, Defendants paid Pfizer an upfront

payment plus a share of Defendants’ future royalties and agreed

to pay Pfizer a “bonus” (Dana-Farber’s word) in the event that

Defendants succeeded in keeping Dr. Freeman off of the patents.

Id. ¶¶ 81, 83. The agreement contained a restrictive covenant

that stipulated that Pfizer not seek or obtain a license from

any third party (which included Dana-Farber) even if its license

was later terminated. Id. ¶¶ 81, 85. In exchange, Pfizer agreed


                                   4
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 5 of 24



to withdraw its inventorship claim to the patents. Id. ¶ 81.

Pfizer also agreed not to support Dana-Farber “in any pending

Legal Proceedings among [Dana-Farber] and the BMS/Ono Parties”

and agreed that “no Pfizer consultants or advisors shall

participate as witnesses (unless by operation of a valid

subpoena) or consultants or advisors in connection with any such

Legal Proceeding.” Id. ¶ 83. This last-minute surprise

settlement meant that Dr. Gordon did not appear to testify as

scheduled, and the trial had to be briefly continued. He did

eventually testify.

     On May 17, 2019, after a bench trial, this Court ruled in

Dana-Farber’s favor, finding that Dr. Freeman and Dr. Gordon

were joint inventors to the patents. Id. ¶ 23. The patents

expire in either 2023 or 2024.

     C. Defendants’ Patent Infringement Litigation Against Merck
        and Other Companies

     In September 2014, The U.S. Food and Drug Administration

(the “FDA”) approved Merck & Co.’s (“Merck”) PD-1 blocking

antibody Keytruda®. Id. ¶ 61. That same day, Defendants and Dr.

Honjo, the named inventor of the patents, filed a patent

infringement lawsuit against Merck. Id. ¶ 62. In 2015,

Defendants filed two additional patent infringement lawsuits

against Merck. Id. ¶ 67. Only Defendants and Dr. Honjo, then the

sole parties with ownership rights to the patents, had standing



                                   5
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 6 of 24



to sue. Id. ¶ 69. Defendants subsequently filed additional

patent infringement actions against Genentech, Pfizer, and

AstraZeneca. Id. ¶ 79.

     D. Defendants’ Other Licensing Agreements

     Throughout the pendency of the Inventorship Case,

Defendants aggressively pursued commercial opportunities

regarding the patents. On January 1, 2017, Defendants entered

into a settlement agreement with Merck pursuant to which Merck

obtained a license for the patents. In exchange, Merck paid

Defendants an upfront fee of $625 million plus an ongoing

royalty of 6.5% on worldwide sales of Keytruda®. Id. ¶ 71. Since

2017, Defendants have received more than $2 billion in royalties

from Merck. Id. ¶ 74. The agreement also stipulated that Merck

would (1) never seek or obtain a license of any of the patents

from any third party, even if Merck’s license with Defendants

were later terminated; (2) not challenge the inventorship of the

patents or support a third party inventorship challenge; and (3)

not provide any attorney work-product covering incorrect

inventorship to any third party. Id. ¶¶ 72, 82.

     In August 2018, Defendants entered into a licensing

agreement with Regeneron and Sanofi for the patents in exchange

for which Regeneron and Sanofi paid Defendants an up-front fee

of $20 million plus an ongoing royalty of 8% on worldwide sales




                                   6
      Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 7 of 24



of Regeneron and Sanofi’s co-marketed PD-1 product Libtayo®. 2 Id.

¶¶ 88,89.

      E. Dana-Farber’s Licensing Negotiations

      On May 17, 2019, this Court issued its ruling in the

Inventorship Case, holding that Dr. Freeman and Dr. Wood were

co-inventors to the patents. Twelve days later, representatives

from a Massachusetts-based biopharmaceutical company (“Company

A”) approached Dana-Farber to propose that Dana-Farber grant it

a non-exclusive license to the patents. Id. ¶ 96. On June 10,

2019, Company A informed Dana-Farber that it no longer wished to

pursue a license from Dana-Farber. Id. ¶ 98. In the fall of

2020, Dana-Farber was engaged in negotiations with another

prospective licensee of the patents (“Company B” 3). In the midst

of negotiations, Company B informed Dana-Farber that it had

entered into a licensing agreement with Defendants. Id. ¶ 101.

II.   CLAIM PRECLUSION

      Claim preclusion “prevents parties from raising issues that

could have been raised and decided in a prior action–even if

they were not actually litigated.” Lucky Brand Dungarees, Inc.


2 Defendants have not produced the Regeneron/Sanofi license
agreement. Id. ¶ 94. Dana-Farber asserts on information and
belief that the agreement contains restrictive covenants
regarding Regeneron and Sanofi’s use of the patents similar to
those contained in the Merck and Pfizer licenses. Id. ¶ 93.
3 After filing the Amended and Supplemental Complaint, Dana-

Farber received permission from Company B to disclose its name:
Genentech. Docket No. 97 at 26 n.11.


                                    7
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 8 of 24



v. Marcel Fashions Grp., Inc., 140 S. Ct. 1589, 1594 (2020). In

Lucky Brand Dungarees, the Supreme Court applied the rules of

claim preclusion to hold that defense preclusion did not apply

in a trademark action which challenged different conduct and

raised different claims from an earlier action between the

parties. Id. at 1596. The Supreme Court determined that (1) a

different judgment in the second action would not impair or

destroy rights or interests established by the judgment entered

in the first action where the lawsuits involved both different

conduct and different trademarks; and (2) the complained-of

conduct in the more recent action occurred after the conclusion

of the earlier action. Id. at 1595-96. The Court concluded that:

     At bottom, the [later] Action involved different
     marks, different legal theories, and different
     conduct—occurring at different times. Because the two
     suits thus lacked a ‘common nucleus of operative
     facts,’ claim preclusion did not and could not bar
     Lucky Brand from asserting its settlement agreement
     defense in the [later] Action.

Id. at 1596.

     Defendants contend that, because this case derives from the

same nucleus of operative facts as the Inventorship Case, the

claims are precluded. For support, Defendants rely heavily on

Porn v. Nat’l Grange Mut. Ins. Co., 93 F.3d 31 (1st Cir. 1996),

which determined that:

     For a claim to be precluded, the following elements
     must be established: (1) a final judgment on the
     merits in an earlier action, (2) sufficient identity


                                   8
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 9 of 24



     between the causes of action asserted in the earlier
     and later suits, and (3) sufficient identity between
     the parties in the two suits.

Id. at 34. Defendants correctly submit that, here, the first and

third elements have been met. The question therefore is whether

there is “sufficient identity between the causes of action

asserted” in the Inventorship Case and this case.

     In Porn, the First Circuit considered the case of an

insured motorist who successfully sued his insurer for breach of

contract for refusing to pay his claim for underinsured motorist

benefits incurred during a car accident (“Porn I”).

Subsequently, the motorist brought a diversity action against

the insurer, alleging its conduct in handling the claim

constituted breach of the covenant of good faith, intentional

infliction of emotional distress, negligent infliction of

emotional distress, and violations of the Connecticut Unfair

Insurance Practices Act and the Connecticut Unfair Trade

Practices Act (“Porn II”). The district court in Porn II granted

summary judgment in favor of the insurer based on the doctrines

of collateral estoppel and res judicata.

     In affirming the grant of summary judgment, the First

Circuit applied the “transactional” approach as defined in the

Restatement (Second) of Judgments. Porn, 93 F.3d at 34 (quoting

Manego v. Orleans Bd. of Trade, 773 F.2d 1, 5 (1st Cir. 1985)).

According to the Restatement:


                                   9
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 10 of 24



     (1) When a valid and final judgment rendered in an
     action extinguishes the plaintiff’s claim pursuant to
     the rules of merger or bar (see §§ 18, 19), the claim
     extinguished includes all rights of the plaintiff to
     remedies against the defendant with respect to all or
     any part of the transaction, or series of connected
     transactions, out of which the action arose.

     (2) What factual grouping constitutes a “transaction”,
     and what groupings constitute a “series”, are to be
     determined pragmatically, giving weight to such
     considerations as whether the facts are related in
     time, space, origin, or motivation, whether they form
     a convenient trial unit, and whether their treatment
     as a unit conforms to the parties’ expectations or
     business understanding or usage.

Restatement (Second) of Judgments § 24 (1982). The First Circuit

analyzed the following factors: (1) whether the facts were

related in time, space, origin, or motivation, (2) whether they

formed a convenient trial unit, and (3) whether their treatment

as a unit conformed to the parties’ expectations or business

understanding or usage. Porn, 93 F.3d. at 34-37.

     The court found that, first, the facts underlying the two

claims were closely related in time, space, origin, and

motivation: the bad faith claim and the contract claim derived

from the same occurrence (the insurer’s refusal to pay under the

policy), both claims sought redress for the same basic wrong,

and both claims rested on a similar factual basis. Id. at 34-35.

Second, the court determined that the bad faith claim would use

much of the same evidence as the breach of contract claim, thus

forming a convenient trial unit. Id. at 36. Third, the court



                                   10
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 11 of 24



concluded that, because the two claims arose in the same time

frame out of similar facts and the motorist knew the facts

necessary to bring a bad faith claim when he brought the breach

of contract claim, one would reasonably expect both claims to be

brought together. Id. at 37. Accordingly, the First Circuit held

that the two lawsuits involved sufficiently identical causes of

action and therefore that the bad-faith claims were barred by

claim preclusion. Id.

     Here, Defendants urge the Court to find that, applying the

factors outlined in Porn, Dana-Farber is precluded from bringing

its claims by the Inventorship Case. This argument is not

persuasive.

     First, while the facts of the Inventorship Case and this

case are related, they do not share the same nucleus of

operative facts. The claims in this case are made possible

because of the outcome of the Inventorship Case, but they do not

arise out of a single transaction or series of connected

transactions. The Inventorship Case turned on a dispute over the

details of a scientific collaboration in the complex area of

cancer immunotherapy. This case concerns corporate licensing.

The Inventorship Case focused on the years 1999 to 2003. This

case involves conduct from 2017 onward. The Inventorship Case

was initiated in 2015. The license agreements at issue here were

entered into in 2017.


                                   11
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 12 of 24



     In Lucky Brand Dungarees, the Supreme Court noted that

“events that occur after the plaintiff files suit often give

rise to new material operative facts that in themselves, or

taken in conjunction with the antecedent facts, create a new

claim to relief.” Lucky Brand Dungarees, 140 S. Ct. at 1596

(cleaned up); see also Whole Woman’s Health v. Hellerstedt, 136

S. Ct. 2292, 2305-06 (2016), as revised (June 27, 2016). Here,

the judgment in the Inventorship Case in conjunction with the

conduct from 2017 onward creates Dana-Farber’s claim for relief.

Thus, the claims in this case are distinct from those in the

Inventorship Case.

     Second, the operative facts in the two cases would not have

formed a “convenient trial unit.” The facts that were entered

into evidence during the trial of the Inventorship Case

pertained to the research collaboration between scientists in

the years 1999 to 2003 and their individual scientific

contributions to the patents. None of that evidence is relevant

to support Dana-Farber’s new claims that Defendants obstructed

Dana-Farber’s rights as a co-inventor of the patents through

licensing agreements with restrictive covenants.

     Third, the parties could not have expected the claims to be

considered together as a unit because the alleged conduct giving

rise to Dana-Farber’s new claims had not yet occurred at the

time of the Inventorship Case. Dana-Farber had no knowledge when


                                   12
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 13 of 24



it initiated the Inventorship Case in September 2015 of the

facts necessary to bring its current claims.

     Accordingly, Dana-Farber’s claims are not precluded.

  III. PREEMPTION

     Plaintiff argues that the restrictive covenants with Merck

and Pfizer (and maybe others) were anticompetitive because they

prevented the companies from ever seeking a license from Dana-

Farber at a lower rate, thereby inflating the price of the drug

to cancer patients.    Defendants contend that the federal Patent

Act preempts Dana-Farber’s state law claims because it provides

only one remedy for failure to list a co-inventor on a patent –

correction of the inventorship on that patent.         Specifically,

Defendants submit that, under patent law, (1) they validly owned

the patents during the relevant time periods, (2) the

inventorship of the patents was corrected by this Court’s order,

and (3) they were within their rights as owners of the patents

to license and litigate the patents throughout the relevant time

periods.

     Article I, Section 8, Clause 8, of the United States

Constitution grants Congress the power “[t]o promote the

Progress of Science and useful Arts, by securing for limited

Times to Authors and Inventors the exclusive Right to their

respective Writings and Discoveries.” Under this authority,

Congress enacted the federal Patent Act, 35 U.S.C. §§ 1–376.


                                   13
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 14 of 24



Pursuant to the Supremacy Clause, U.S. Const. art. VI, cl. 2,

state causes of action are preempted if they stand “as an

obstacle to the accomplishment and execution of the full

purposes and objectives of Congress” in enacting a statute.

Hines v. Davidowitz, 312 U.S. 52, 67 (1941).

     Defendants argue that there is a direct conflict between

federal patent law and Dana-Farber’s state law claims because

Defendants’ conduct was protected by 35 U.S.C. §§ 256 and 262.

Section 256 provides:

     (a) Correction. – Whenever through error a person is
     named in an issued patent as the inventor, or through
     error an inventor is not named in an issued patent,
     the Director may, on application of all the parties
     and assignees, with proof of the facts and such other
     requirements as may be imposed, issue a certificate
     correcting such error.

     (b) Patent Valid if Error Corrected. – The error of
     omitting inventors or naming persons who are not
     inventors shall not invalidate the patent in which
     such error occurred if it can be corrected as provided
     in this section. The court before which such matter is
     called in question may order correction of the patent
     on notice and hearing of all parties concerned and the
     Director shall issue a certificate accordingly.

Section 262 provides:

     In the absence of any agreement to the contrary, each
     of the joint owners of a patent may make, use, offer
     to sell, or sell the patented invention within the
     United States, or import the patented invention into
     the United States, without the consent of and without
     accounting to the other owners.

     The Supreme Court has given some guidance as to how and

when federal patent law preempts state law claims. In


                                   14
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 15 of 24



determining whether a state regulation clashes with the

objectives of the federal patent laws, the Supreme Court in

Kewanee Oil Co. v. Bicron Corp., 416 U.S. 470 (1974), identified

three objectives of patent law: (1) providing an incentive to

invent, (2) promoting the full disclosure of inventions, and (3)

ensuring that “that which is in the public domain cannot be

removed therefrom by action of the States.” Id. at 480–81.

     Applying the Kewanee factors, the Federal Circuit has

permitted state-law claims to proceed against inventors in

certain circumstances.     For example, it concluded that an unjust

enrichment claim does not impermissibly interfere with the

federal patent scheme where it “benefits society by requiring

‘[a] person who has been unjustly enriched at the expense of

another . . . to make restitution to the other.’” Univ. of Colo.

Found., Inc. v. Am. Cyanamid Co., 342 F.3d 1298, 1307 (Fed. Cir.

2003) (“Cyanamid VI”) (quoting Restatement of Restitution § 1

(1937)) (alterations in original).       In Cyanamid VI, the

inventors copied parts of a confidential manuscript written by

two doctors to obtain a patent.      Id. at 1303-04.     After a

finding that the patent was improperly secured, the Federal

Circuit held that the doctors’ claim of unjust enrichment was

not preempted because it was “a legal claim to remedy the breach

of a contract implied in law for disclosure of their




                                   15
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 16 of 24



confidential manuscript in exchange for a promise not to

disseminate the idea without the Doctors’ consent.” Id. at 1306.

     The Federal Circuit also held that a state-law claim for

intentional interference with actual and prospective contractual

relations was not preempted by patent law, reasoning that:

     None of the three factors identified in Kewanee are
     implicated by a state tort remedy for intentional
     interference with actual and prospective contractual
     relations in instances where the tortfeasor’s threats to
     sue were based upon infringement of a patent obtained by
     inequitable conduct.

Dow Chem. Co. v. Exxon Corp., 139 F.3d 1470, 1475 (Fed. Cir.

1998). In Dow Chemical, the plaintiff had claimed before the

district court that defendant Exxon Corp. had engaged in unfair

competition when it made threats to sue prospective and actual

customers of Dow Chemical for patent infringement even though

Exxon Corp. had no good faith belief that infringement had

occurred. Id. at 1472.     Dow Chemical argued that it should be

permitted to present that Exxon Corp. had engaged in inequitable

conduct before the PTO in support of its claim of unfair

competition. The district court excluded the evidence,

“declining to allow what in essence is a patent trial to proceed

in the guise of a business tort trial.” Id. at 1472-73 (cleaned

up). On appeal, the Federal Circuit overruled the district

court, noting that “a key purpose behind this tort is the

protection of the integrity of commercial contracts which . . .



                                   16
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 17 of 24



‘traditionally are the domain of state law.’” Id. at 1475

(quoting Aronson v. Quick Point Pencil Co., 440 U.S. 257, 262

(1979)).

     Defendants distinguish this case from Cyanamid VI and Dow

Chemical by pointing out that those cases concerned patents

obtained through inequitable conduct, which is not alleged here.

They submit that this case is more like Tavory v. NTP, Inc., 297

F. App’x 976 (Fed. Cir. 2008) (unpublished). In Tavory, an

independent technical consultant brought action against a patent

holder seeking to be joined as inventor with respect to six

patents and claiming copyright infringement and unjust

enrichment based on the patent holder’s previous settlement with

a third party for patent infringement. Id. at 978. The Federal

Circuit determined that plaintiff was not a co-inventor but

added that, even if it had not made that determination, the

dismissal of the state-law unjust enrichment claim seeking

monies from the licensing and enforcement of the patents was

proper. Id. at 983. It reasoned that the plaintiff could not

“sidestep § 262,” which governs licensing by co-inventors. Id.

In other words, because the co-inventors did not get an “ill-

gotten” gain, there was no unjust enrichment. Id.

     Defendants insist that the plaintiff must allege that a

defendant’s conduct in obtaining a patent amounted to fraud or

bad faith in order to avoid claim preemption of its state law


                                   17
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 18 of 24



claims. See Hunter Douglas, Inc. v. Harmonic Design, Inc., 153

F.3d 1318, 1336–37 (Fed. Cir. 1998), overruled on other grounds

by Midwest Indus., Inc. v. Karavan Trailers, Inc., 175 F.3d 1356

(Fed. Cir. 1999) (“[I]f the plaintiff were to fail to allege

that the defendant patentholder was guilty of fraudulent conduct

before the PTO or bad faith in the publication of a patent, then

the complaint would be dismissed for failure to state a claim

upon which relief can be granted because of federal

preemption.”); see also Viskase Corp. v. Am. Nat. Can Co., 261

F.3d 1316, 1329 (Fed. Cir. 2001) (“Absent fraud or deceptive

intent, the correction of inventorship does not affect the

validity or enforceability of the patent for the period before

the correction.”).

     During the time Defendants were listed as the sole

inventors of the patents, Defendants correctly argue they were

within their rights as defined by 35 U.S.C. § 262 to license the

patents on whatever conditions they chose. Schering Corp. v.

Roussel-UCLAF SA, 104 F. 3d 341, 344 (Fed. Cir. 1997) (holding

that a co-owner of a patent has the right “to license others, a

right that also does not require the consent of any other co-

owner”). Although they were on notice that their exclusive

ownership of the patents was being challenged as of 2015, patent

law does not limit the rights of a patent-owner to license and

litigate prior to the correction of inventorship. Shum v. Intel


                                   18
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 19 of 24



Corp., 630 F. Supp. 2d 1063, 1078-79 (N.D. Cal. 2009). Although

Dana-Farber criticizes Defendants for prolonging the litigation

through the use of unsavory litigation tactics such as filing

frivolous motions and obstructing the litigation by offering

Pfizer a “bonus”, Dana-Farber has not alleged facts to support a

claim that Defendants fraudulently or in bad faith omitted Dr.

Freeman or Dr. Gordon as an inventor of the patents.         Therefore,

to the extent plaintiff seeks monetary damages for unjust

enrichment before the correction of inventorship, they are

preempted by federal patent law.

     However, § 262 does not protect Defendants from unfair

competition in the marketplace after the correction of

inventorship. The First Circuit has noted that “[c]ourts have

distinguished state claims alleging bad faith misconduct by the

applicant against the PTO—which are preempted—from state claims

alleging bad faith misconduct occurring subsequently in the

marketplace—which are not.” Mass. Eye & Ear Infirmary v. QLT

Phototherapeutics, Inc., 412 F.3d 215, 236 (1st Cir. 2005)

(emphasis in original). These claims are of the latter variety.

See id. (holding that an unjust enrichment claim was not

preempted by federal patent law).

     The crux of this case is whether Defendants engaged in

misconduct when they used their status as sole inventors to

prohibit a potential co-inventor from exercising its rights


                                   19
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 20 of 24



under § 262 after the correction of inventorship. Applying state

law to this case involving co-inventors does not conflict with

the patent code: it promotes its goals of providing an incentive

to invent.

     Dana-Farber has a plausible argument that Defendants’

effort to limit a licensee’s ability to negotiate with a co-

inventor after the license is terminated is an unfair trade

practice which is contrary to the purpose of the patent laws

because it deprives the consuming public of the invention at a

lower royalty rate from a valid co-inventor.        See Kimble v.

Marvel Ent., LLC, 576 U.S. 446, 452 (2015).

     The restrictive covenant here constitutes “conduct that

does not bear on federal patent policies.” Cyanamid IV, 196 F.

3d at 1371. Dana-Farber’s state-law claims of tortious

interference, unjust enrichment, and unfair practices under

Mass. Gen. Laws ch. 93A, § 11 are not preempted to the extent

they concern Defendants’ efforts to impede another co-inventor’s

efforts to exercise his right to license the patent under § 262.

However, the Pfizer and Merck licenses appear to terminate at

the expiration of the patents or upon material breach of the

terms of the contracts. Therefore, it is unclear whether the

invalidation of the enforceability of the post-termination




                                   20
      Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 21 of 24



provision in the restrictive covenant would have much import.

The court need not address that issue here. 4

      As Dana-Farber was only declared a co-inventor of the

patents on May 17, 2019, any claims of injury prior to that date

are preempted.

    IV.   STATUTE OF LIMITATIONS

               a. Unjust Enrichment

      Defendants contend that Dana-Farber’s claim for unjust

enrichment accrued between 2009 and 2015 when the patents were

issued without naming Drs. Freeman or Wood as co-inventors 5 and

is therefore time-barred as falling outside the three-year

statute of limitations. Dana-Farber responds that its claim

accrued in 2017 when Defendants entered into a licensing

agreement with Merck because Defendants falsely held themselves

out to be exclusive owners of the patents in those negotiations.

As discussed above, Dana-Farber’s injury accrued when it became

a co-inventor of the patents in 2019; therefore, the claim is

not barred.




4 The Court takes no position as to whether any unfair trade
practices were involved with respect to Defendants’ negotiations
with Company A and Company B, as those arguments were not fully
developed.
5 All of the six patents issued between 2009 and 2015 (except for

U.S. Patent No. 9,402,899, which issued in 2016). Defendants
acknowledge that, under their theory, a claim for unjust
enrichment based upon the issuance of the ’899 Patent does not
fall outside the statute of limitations.


                                    21
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 22 of 24



             b. Tortious Interference

     Defendants argue that Dana-Farber’s claim for tortious

interference accrued when Defendants filed patent infringement

actions against Merck in 2014 and 2015 and is therefore time-

barred as falling outside the three-year statute of limitations.

Dana-Farber repeats its earlier response that its claim accrued

in 2017 when it was harmed by Defendants’ licensing agreement

with Merck. As previously stated, Dana-Farber’s injury accrued

when it became a co-inventor of the patents in 2019; therefore,

the claim is not barred.

             c. Chapter 93A

     Defendants reiterate their position that Dana-Farber’s

claim accrued when the patents were issued without naming Drs.

Freeman or Wood as co-inventors. Dana-Farber repeats its

response. As previously stated, and the claim is not barred.

  V. TORTIOUS INTERFERENCE

     Defendants contend that Dana-Farber has not pleaded

sufficient facts to satisfy the elements of tortious

interference. To prevail on such a claim, Dana-Farber must

establish that (1) it had an advantageous relationship with a

third party and (2) Defendants knowingly induced a breaking of

the relationship in a manner that (3) was improper in motive or

means and (4) harmed Dana-Farber. See Blackstone v. Cashman, 860

N.E.2d 7, 12-13 (Mass. 2007). Defendants submit that Dana-Farber


                                   22
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 23 of 24



has failed to allege facts supporting the second and third

factors.

     In support of its tortious interference claim, plaintiff

alleges that Dana-Farber’s “technology transfer mission is well

known among pharmaceutical companies,” that Defendants were

aware of Dana-Farber’s past licensing relationships (including

with BMS and its subsidiary Medarex), and that Dana-Farber

announced its intention to grant licenses in its 2015 complaint

in the Inventorship Case. Docket No. 82 ¶¶ 107-09. Dana-Farber

alleges that Defendants induced at least three known companies

not to enter into business relationships with Dana-Farber to

license the patents. These facts sufficiently allege that

Defendant knowingly interfered with Dana-Farber’s business

relationships. See Alnylam Pharms., Inc. v. Dicerna Pharms.,

Inc., No. MICV20154126, 2017 WL 6395719, at *4-5 (Mass. Sup. Ct.

Oct. 23, 2017); see also Sinotau Pharm. Grp. v. Navidea

Biopharmaceuticals, Inc., 211 F. Supp. 3d 375, 381 (D. Mass.

2016). Plaintiff further alleges that Defendants acted

maliciously and in bad faith when they negotiated restrictive

covenants with their licensees to prevent licensees from

pursuing licensing opportunities with Dana-Farber.         Docket No.

82 ¶¶ 72, 76, 81-85, 89-93, 101-103, 112, 131. These facts

sufficiently allege improper motive or means.




                                   23
     Case 1:19-cv-11380-PBS Document 162 Filed 08/13/21 Page 24 of 24



     Accordingly, Dana-Farber has stated a claim of tortious

interference.

  VI.   CONCLUSION

     For the foregoing reasons, Defendants’ Motion to Dismiss

(Docket No. 90) is DENIED.

SO ORDERED.

                                  /s/ PATTI B. SARIS
                                  Patti B. Saris
                                  United States District Judge




                                   24
